          Case 2:18-cr-00095-APG-NJK Document 161 Filed 04/20/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 United States of America,                            Case No. 2:18-cr-095-APG-NJK

 4                       Plaintiff,
          v.                                            ORDER FOR THE PREPARATION
                                                        OF A PRE-PLEA PRESENTENCE
 5 Ever Antonio Alvarado-Coronado,                      INVESTIGATION REPORT

 6                       Defendant.
                                                                  (ECF No. 160)
 7

 8

 9         Defendant Ever Antonio Alvarado-Coronado’s motion for a Pre-Plea Presentence

10 Investigation Report (ECF No. 160) is GRANTED. The Probation Office shall prepare and

11 provide to the parties a pre-plea Presentence Report by June 19, 2020.

12         I FURTHER ORDER Alvarado-Coronado’s counsel to provide a copy of this order to the

13 Probation Office immediately.

14         Dated: April 20, 2020.
                                                       ________________________________
15                                                     ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
